DETAILED ACTION
This Office Action is in response to communication on June 8, 2022 and June 9, 2022.
Claims 1 and 9 are amended in the amendment.
Claims 1 and 9 are amended in the Examiner’s Amendment.
Claims 1-9 have been examined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by David H. Judson (Reg. No.30,467) on June 9, 2022.

The application has been amended as follows: 
In the claim:
Please amend claims 1 and 9 as indicated below.
This listing of claims will replace all prior versions, and listings, of claims in the application.

1. (currently amended) Apparatus associated with an anycast Internet Protocol (IP) address and positioned in an overlay network to ingest requests for zero-rated billing (ORB) traffic, comprising: 
a processor; 
computer memory associated with the processor, the computer memory holding program code executed by the processor and configured to facilitate a triangle- based routing operation among a client, the apparatus, and a server of the overlay network, thereby enabling zero-rated handling of the traffic, the triangle-based routing operation returning a response directly to the client that bypasses the apparatus, wherein the program code is configured to perform the following ordered operations: 
responsive to receipt from the client of a packet associated with a request, the packet being received on the anycast IP address, issue a mapping request to mapping mechanism external to the apparatus, the mapping request having associated therewith an IP address, or a range of IP addresses, associated with the client from which the request originates; 
responsive to the mapping request issued to the mapping mechanism, receive from the mapping mechanism at least one IP address associated with a set of one or more of server machines, the IP address of the set of one or more of the server machines being determined by the mapping mechanism based at least in part on the IP address, or the range of IP addresses, associated with the client, server machine liveness and load, and Internet traffic conditions, and wherein the at least one IP address of the set of one or more of the server machines is associated with a deployment of server machines in the overlay network distinct from a location of the apparatus; 
responsive to receipt of the at least one IP address from the mapping mechanism, and without maintaining state, encapsulate the packet; and 
forward the encapsulated packet associated with the request to a server machine of the set of one or more of the server machines for handling by the server machine.
  
2. (original) The apparatus method as described in claim 1 wherein the anycast IP address is associated with an ORB IP address.  

3. (original) The apparatus as described in claim 1 wherein the program code is further configured to share connection information with one or more other co-located apparatuses.  

4. (original) The apparatus as described in claim 1 wherein the program code is configured to advertise the anycast IP address over Border Gateway Protocol (BGP).  

5. (original) The apparatus as described in claim 1 wherein the program code is further configured to receive configuration regarding a digital property.  

6. (original) The apparatus as described in claim 1 wherein the packet is a Transmission Control Protocol (TCP) packet.  

7. (original) The apparatus as described in claim 1 wherein the IP address associated with the client obtained using an Extension Mechanisms for DNS (EDNSO) client Classless Inter-Domain Routing (CIDR) extension.  

8. (original) The apparatus as described in claim 1 wherein the anycast IP address is associated with an anycast cloud, the anycast cloud being one of a set of anycast clouds.  

9. (currently amended) The apparatus as described in claim 1 wherein the program code is further configured to receive from a server machine of the set of one or more of the server machines a notification of a loss of a persistent and encapsulated connection to the server machine.

Following are a clean copy of the examiner amended claims 1 and 9 as follow:

1. Apparatus associated with an anycast Internet Protocol (IP) address and positioned in an overlay network to ingest requests for zero-rated billing (ORB) traffic, comprising: 
a processor; 
computer memory associated with the processor, the computer memory holding program code executed by the processor and configured to facilitate a triangle- based routing operation among a client, the apparatus, and a server of the overlay network, thereby enabling zero-rated handling of the traffic, the triangle-based routing operation returning a response directly to the client that bypasses the apparatus, wherein the program code is configured to perform the following ordered operations: 
responsive to receipt from the client of a packet associated with a request, the packet being received on the anycast IP address, issue a mapping request to mapping mechanism external to the apparatus, the mapping request having associated therewith an IP address, or a range of IP addresses, associated with the client from which the request originates; 
responsive to the mapping request issued to the mapping mechanism, receive from the mapping mechanism at least one IP address associated with a set of one or more of server machines, the IP address of the set of one or more of the server machines being determined by the mapping mechanism based at least in part on the IP address, or the range of IP addresses, associated with the client, server machine liveness and load, and Internet traffic conditions, and wherein the at least one IP address of the set of one or more of the server machines is associated with a deployment of server machines in the overlay network distinct from a location of the apparatus; 
responsive to receipt of the at least one IP address from the mapping mechanism, and without maintaining state, encapsulate the packet; and 
forward the encapsulated packet associated with the request to a server machine of the set of one or more of the server machines for handling by the server machine.
  
2. The apparatus method as described in claim 1 wherein the anycast IP address is associated with an ORB IP address.  

3. The apparatus as described in claim 1 wherein the program code is further configured to share connection information with one or more other co-located apparatuses.  

4. The apparatus as described in claim 1 wherein the program code is configured to advertise the anycast IP address over Border Gateway Protocol (BGP).  

5. The apparatus as described in claim 1 wherein the program code is further configured to receive configuration regarding a digital property.  

6. The apparatus as described in claim 1 wherein the packet is a Transmission Control Protocol (TCP) packet.  

7. The apparatus as described in claim 1 wherein the IP address associated with the client obtained using an Extension Mechanisms for DNS (EDNSO) client Classless Inter-Domain Routing (CIDR) extension.  

8. The apparatus as described in claim 1 wherein the anycast IP address is associated with an anycast cloud, the anycast cloud being one of a set of anycast clouds.  

9. The apparatus as described in claim 1 wherein the program code is further configured to receive from a server machine of the set of one or more of the server machines a notification of a loss of a persistent and encapsulated connection to the server machine.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After a further search and a thorough examination of the present application in light of the prior arts made of record, independent claim 1 is allowed because prior arts of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification such as “computer memory associated with the processor, the computer memory holding program code executed by the processor and configured to facilitate a triangle- based routing operation among a client, the apparatus, and a server of the overlay network, thereby enabling zero-rated handling of the traffic, the triangle-based routing operation returning a response directly to the client that bypasses the apparatus, wherein the program code is configured to perform the following ordered operations: 
responsive to receipt from the client of a packet associated with a request, the packet being received on the anycast IP address, issue a mapping request to mapping mechanism external to the apparatus, … 
responsive to the mapping request issued to the mapping mechanism, receive from the mapping mechanism at least one IP address associated with a set of one or more of server machines, the IP address of the set of one or more of the server machines being determined by the mapping mechanism based at least in part on the IP address, or the range of IP addresses, associated with the client, server machine liveness and load, and Internet traffic conditions, and wherein the at least one IP address of the set of one or more of the server machines is associated with a deployment of server machines in the overlay network distinct from a location of the apparatus; 
responsive to receipt of the at least one IP address from the mapping mechanism, and without maintaining state, encapsulate the packet;” as recited in amended claim 1.

Therefore, the claims 1-9 are allowable over the cited prior arts.
 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892 attached.
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
June 13, 2022



/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446